  Case 2:20-cv-02064-PKH Document 8                   Filed 05/14/20 Page 1 of 3 PageID #: 20



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 JAMES KRECKER                                                                         PLAINTIFF

 v.                                    Civil No. 2:20-CV-02064

 PROSECUTING ATTORNEY (representing                                                  DEFENDANT
 the State of Arkansas)


                                              ORDER

       The case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                        I. BACKGROUND

       Plaintiff filed his Complaint on April 24, 2020. (ECF No. 1). Plaintiff’s sole named

Defendant in the case is an unnamed prosecutor for the State of Arkansas. (Id. at 2). Plaintiff

alleges he has been incarcerated for over a year awaiting trial, in violation of his constitutional

rights to a speedy trial. (Id. at 4). Plaintiff proceeds against the prosecutor in his or her official

capacity. (Id. at 4). Plaintiff seeks compensatory damages and the immediate dismissal of all

charges against him. (Id. at 7).

                                     II. LEGAL STANDARD

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).


                                                  1
  Case 2:20-cv-02064-PKH Document 8                   Filed 05/14/20 Page 2 of 3 PageID #: 21



       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

                                         III. ANALYSIS

       Plaintiff’s claims against the Defendant prosecutor must be dismissed because prosecutors

are immune from suit. The United States Supreme Court in Imbler v. Pachtman, 424 U.S. 409,

431 (1976), established the absolute immunity of a prosecutor from a civil suit for damages under

42 U.S.C. § 1983 “in initiating a prosecution and in presenting the State’s case.” Id. at 427. This

immunity extends to all acts that are “intimately associated with the judicial phase of the criminal

process.” Id. at 430; see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (Prosecutor acting as

an advocate for the state in a criminal prosecution is entitled to absolute immunity while a

prosecutor acting in an investigatory or administrative capacity is only entitled to qualified

immunity).

       Plaintiff has failed to allege the Defendant prosecutor engaged in any conduct other than

actions taken in connection with his or her duties as a prosecuting attorney. Accordingly, the

prosecutor is entitled to absolute immunity. See also Brodnicki v. City of Omaha, 75 F.3d 1261

(8th Cir. 1996) (County prosecutors were entitled to absolute immunity from suit). The claims

against the Defendant prosecutor are dismissed with prejudice.
                                                  2
  Case 2:20-cv-02064-PKH Document 8                 Filed 05/14/20 Page 3 of 3 PageID #: 22



       Further, Plaintiff may not use the civil rights statutes as a substitute for habeas corpus

relief. In other words, he cannot seek declaratory or injunctive relief relating to his confinement

and/or conviction. See e.g., Edwards v. Balisok, 520 U.S. 641, 648 (1997); Heck v. Humphrey,

512 U.S. 477, 483-89 (1994); Preiser v. Rodriquez, 411 U.S. 475, 500 (1973) (habeas corpus is

the exclusive remedy for prisoners attacking the validity of their conviction or confinement).

Plaintiff is encouraged to raise his concerns regarding his speedy trial rights with his defense

attorney.

                                      IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITH

PREJUDICE. The dismissal of this action constitutes a “strike” under 28 U.S.C. § 1915(g). The

clerk is DIRECTED to place a § 1915(g) strike flag on the case.

       IT IS SO ORDERED this 14th day of May 2020.

       Judgment will be entered accordingly.


                                                            /s/P. K. Holmes, III
                                                            P. K. HOLMES, III
                                                            U.S. DISTRICT JUDGE




                                                3
